DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 1/24/2021 claims 1, 3-4, 6-11, 13, 15-17, 19, and 21-25 are pending examination and claims 2, 5, 12, 14, 18, and 20 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the weighting factor” should be written as “the variable weighting factor” so that it properly refers back to claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the brain machine interface” in claims 1 and 11.  The “brain machine interface” uses “interface” as a generic placeholder coupled with purely functional language.  The words before interface “brain machine” are viewed as intended use language.  The “brain machine” does not define any structural elements such as a brace or an orthotic device.   When referring back to the original disclosure the brain machine interface is discussed in page 7 line 1-5 and is referred to as drawing label 200 in figure 3.  The specification and figure discuss the “brain machine interface” being the software application used to compute and decode and identify the intended movement from the EMG and EEG signals.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11, and their dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim recites “the variable weighting factor reducing the decoded brain signals during hybrid control.”  This claim limitation is considered to contain a written description issue due to the fact that the original disclosure fails to provide sufficient detail to define how the “variable weighting factor” reduces the decoded brain signals.  Paragraph 73 of the disclosure defines a variable weight factor is defined as the decoded EMG activity of the paretic limb.  Further, paragraph 81 discusses the variable weight factor being the level of increased EMG activity but fails to provide any details on how the variable weighting factor affects the brain signals.  Nowhere in the original disclosure is the relationship between the variable weight factor and the brain signals discussed.  Therefore, the claim limitation is considered to contain a written description issue.  This applies similarly to claim 11.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, 9, 11, 13, 15, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras- Vidal et al. (US 20150012111) in view of McBean et al. (US 20140142474).
In regards to claim 1, Contreras-Vidal discloses, “A system for motor rehabilitation of a paretic limb of a patient (para. 7 the system is a brain machine interface system which uses collected neural signals to help restore voluntary motor control) comprising: a brain machine interface (Fig. 1 depicts a brain machine interface, para. 45 discussing the BMI system of fig. 1 that uses EEG signals to identify movement in the limbs); a first plurality of sensors couplable to pre-established positions of a head of the patient for registering brain neurosignals of the patient and to decode the brain neurosignals into movements of the body-actuator (para. 45 discusses the 64 channel electrode cap 110 used to record EEG signals and identify data which relates to desired limb movement or motor intent); a body-actuator couplable to, at least, [a] limb of the patient (Fig. 1 drawing label 105, the exoskeleton, para. 46 the exoskeleton is coupled to the patient); the first plurality of sensors being connected to the brain machine interface and the body actuator being connected to the brain machine interface (para. 45-46 the system contains the EEG sensors, 110 which are connected to the BMI device, 120, used to decode signals and then further attached to the exoskeleton, 150); a second plurality of sensors which are EMG sensors couplable to the limb of the patient, for registering patient EMG activity of the limb of the patient (para. 93 discusses EMG sensors which are used to obtain movement information); upon carrying out a series of training sessions, each session comprising at least a set of such instructions, the system including, upon a registration of a significant level of decodable patient EMG activity (para. 93-94 the system first detects intent of movement using EEG information, then detects a particular amount of EMG activity), a switch from controlling the movements of the body-actuator based on the decoded brain neurosignals (para. 93-94 discusses when EEG activity is detected and a particular amount of EMG is detected the system will allow for movement, using EMG information, as opposed to Fig. 1 and paragraph 45 discussing that the movement occurs when desired limb movement detected from EEG is used), to a hybrid control of the movements of the body-actuator (para. 93-94 both EEG and EMG is used to identify movement), [a] variable weighting factor reducing the decoded brain signals during hybrid control (para. 93-94 once the intent to move is detected from the EEG the system will use the detected EMG to move the device);,” but fails to disclose, “a body-actuator couplable to, at least, a paretic limb of the patient; a second plurality of sensors which are EMG sensors couplable to the paretic limb of the (para. 48-51 discussing the brace, 7 which is an orthotic device that is coupled to the limb of the patient)”, “a second plurality of sensors which are EMG sensors couplable to the paretic limb of the patient, for registering patient EMG activity of the paretic limb of the patient (para. 63-64 discussing the EMG sensors which are attached to the brace, 7 and further attached to the patient, para. 291 discusses that the limb the brace is placed on is an affected limb or in other words the paretic limb), one or more devices for providing the patient with instructions relative to a series of one or both of exercises or tasks to be carried out with the paretic limb (para. 72 the system discusses having a user input and feedback to provide the user with different information, this include providing help to the user when controlling the device, such as instructions, para. 86 discusses that the user interface provides feedback and assistance to the user based on the time the user is using the device); upon carrying out a series of training sessions, each session comprising at least a set of such instructions (para. 115 the instruction are provided with the control system on how to perform activities with the brace, 7, tables 2-4 provide different instructions which are provided to the patient), the hybrid control being an EMG-gated brain control including modulating the decoded brain neurosignals with a variable weighting factor (para. 95 discussing how a baseline EMG is detected before the device is moved); and, the variable weighting factor being a function of the decoded EMG activity of the paretic limb (para. 90 the device moves the limb through a particular set of exercises passively until a significant EMG signal is detected, para. 95 discusses having a baseline, where the baseline is the EMG signal of the muscle at rest and the actual EMG signal being a calculation of the muscle activation minus the muscle at rest); the registration of a significant level of decodable patient EMG activity occurring when a pre- established level of decodable patient EMG activity of the paretic limb or pre-established level of decodable patient EMG accuracy between rest and activity of the paretic limb has been registered (para. 95 the EMG signal of a muscle at rest is taken and them used as the base value and is subtracted from all the EMG signals recorded).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 3, the system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the significant level of decodable patient EMG activity determined by comparing the decoded patient EMG activity of the paretic limb with a first reference patient EMG activity.”  McBean teaches, “the significant level of decodable patient EMG activity determined by comparing the decoded patient EMG activity of the paretic limb with a first (para. 95 discusses the decoded EMG activity is compared to the muscle activity measured at rest, the muscle at rest is the baseline activity or the first reference, then the other EMG detected signals are compared to the motion at rest).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 4, the system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the first reference patient EMG activity being the patient EMG activity during rest of the paretic limb or the patient EMG activity of a healthy limb.”  McBean teaches, “the first reference patient EMG activity being the patient EMG activity during rest of the paretic limb (para. 95 discusses the decoded EMG activity is compared to the muscle activity measured at rest, the muscle at rest is the baseline activity or the first reference, then the other EMG detected signals are compared to the motion at rest).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 6, the system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the weighting factor being a function of the difference in the decoded patient EMG activity of the paretic limb and a second reference activity model.”  McBean teaches, “the  (para. 95 the system calculates  baseline of EMG activity, in this case it subtracts the recorded EMG level from a resting).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 9, the system of Contreras-Vidal in view of McBean discloses the system of claim 1.  Contreras-Vidal further disclose, “the body actuator comprising one or both of FES or a robotic exoskeleton (para. 50 discusses the system can comprise FES, as well as para. 46 discussing the body actuator being the exoskeleton).”
In regards to claim 11, the system of Contreras-Vidal discloses, “A method for motor rehabilitation of a paretic limb of a stroke patient (para. 7 the system is a brain machine interface system which uses collected neural signals to help restore voluntary motor control) comprising: 3disposing a brain machine interface in operative disposition relative to a patient (Fig. 1 depicts a brain machine interface, para. 45 discussing the BMI system of fig. 1 that uses EEG signals to identify movement in the limbs); coupling a body-actuator to, at least, a limb of the patient (Fig. 1 drawing label 105, the exoskeleton, para. 46 the exoskeleton is coupled to the patient); placing a first plurality of sensors at pre-established positions of a head of the patient for registering brain neurosignals of the patient and to decode neurosignals into movements of the body-actuator (para. 45 discusses the 64 channel electrode cap 110 used to record EEG signals and identify data which relates to desired limb movement or motor intent); connecting the brain machine interface to the first plurality of sensors and to the body-actuator (para. 45-46 the system contains the EEG sensors, 110 which are connected to the BMI device, 120, used to decode signals and then further attached to the exoskeleton, 150); placing a second plurality of sensors which are EMG sensors for registering patient EMG activity of the limb of the patient and connecting this second plurality of sensors to the brain machine interface (para. 93 discusses EMG sensors which are used to obtain movement information); and carrying out a series of training sessions, each session comprising at least a set of such instructions, when a significant level of decodable patient EMG activity has been registered (para. 93-94 the system first detects intent of movement using EEG information, then detects a particular amount of EMG activity), switching from controlling the movements of the body-actuator based on the decoded brain neurosignals (para. 93-94 both EEG and EMG is used to identify movement), [a] variable weighting factor reducing the decoded brain signals during hybrid controlling (para. 93-94 once the intent to move is detected from the EEG the system will use the detected EMG to move the device);” but fails to disclose, “providing the patient with instructions relative to a series of one or both of exercises or tasks to be carried out with the paretic limb;” and, “to hybrid controlling of the movements of the body-actuator, the hybrid controlling being an EMG-gated brain control including modulating the decoded brain neurosignals with a variable weighting factor; the variable weighting factor being a function of the decoded patient EMG activity of the paretic limb; the registering a significant level of decodable patient EMG activity occurring when a pre- established level of decodable patient EMG activity of the paretic limb or pre-established level of between rest and activity of the paretic limb has been registered.”  McBean teaches, “a body-actuator couplable to, at least, a paretic limb of the patient (para. 48-51 discussing the brace, 7 which is an orthotic device that is coupled to the limb of the patient)”, “placing a second plurality of sensors which are EMG sensors for registering patient EMG activity of the limb of the patient and connecting this second plurality of sensors to the brain machine interface (para. 93 discusses EMG sensors which are used to obtain movement information)” and “providing the patient with instructions relative to a series of one or both of exercises or tasks to be carried out with the paretic limb (para. 72 the system discusses having a user input and feedback to provide the user with different information, this include providing help to the user when controlling the device, such as instructions, para. 86 discusses that the user interface provides feedback and assistance to the user based on the time the user is using the device);” and, “carrying out a series of training sessions, each session comprising at least a set of such instructions (para. 115 the instruction are provided with the control system on how to perform activities with the brace, 7, tables 2-4 provide different instructions which are provided to the patient), to hybrid controlling of the movements of the body-actuator, the hybrid controlling being an EMG-gated brain control including modulating the decoded brain neurosignals with a variable weighting factor (para. 95 discussing how a baseline EMG is detected before the device is moved); the variable weighting factor being a function of the decoded patient EMG activity of the paretic limb (para. 90 the device moves the limb through a particular set of exercises passively until a significant EMG signal is detected, para. 95 discusses having a baseline, where the baseline is the EMG signal of the muscle at rest and the actual EMG signal being a calculation of the muscle activation minus the muscle at rest); the registering a significant level of decodable patient EMG activity occurring when a pre- established level of decodable patient EMG activity of the paretic limb or pre-established level of between rest and activity of the paretic limb has been registered (para. 95 the EMG signal of a muscle at rest is taken and them used as the base value and is subtracted from all the EMG signals recorded).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the method of using the body actuator taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 13, the method of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the significant level of decodable patient EMG activity being determined by comparing the decoded patient EMG activity of the paretic limb with a first reference patient EMG activity.”  McBean teaches, “the significant level of decodable patient EMG activity being determined by comparing the decoded patient EMG activity of the paretic limb with a first reference patient EMG activity (para. 95 discusses the decoded EMG activity is compared to the muscle activity measured at rest, the muscle at rest is the baseline activity or the first reference, then the other EMG detected signals are compared to the motion at rest).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the method of using the body actuator taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 15, the method of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the weighting factor being a function of the difference in the decoded patient EMG activity of the paretic limb and a second reference activity model.”  McBean teaches, “the weighting factor being a function of the difference in the decoded patient EMG activity of the  (para. 95 the system calculates baseline of EMG activity, in this case it subtracts the recorded EMG level from a resting).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement, as taught by McBean, with the method of using the body actuator taught by Contreras-Vidal, for the purpose of creating a training device which is able to process muscle and neural activities in order to encourage proper plasticity in the brain and the muscles after injury.
In regards to claim 19, the modified system of Contreras-Vidal discloses the above mentioned but fails to disclose, “further comprising removing from the patient any or all of: the first plurality of sensors, the body-actuator and the second plurality of sensors, once a plateau or a maximum level of improvement in the patient has been reached.”  The examiner had taken official notice in the previous office action dated 5/30/2019 that both the concepts and advantages of removing all the electrodes once a plateau is reached was old and well known to the person of ordinary skill in the art at the time of effective filing of the invention.  Therefore, it would have been obvious to one skilled in the art at the time of filing to have modified with the method of using the body actuator taught by the modified method of Contreras-Vidal, with the removal of all electrodes after a plateau is reached, for the purpose of ending a training at a plateau in order not to over exhaust the patient.  Since the applicant did not traverse the officially noted facts by specifically pointing out the supposed errors, the officially noted facts are taken in the rejection dated 5/30/2019 are now considered admitted prior art.  See MPEP 2144.03(C). 
In regards to claim 25, the system of Contreras-Vidal in view of McBean discloses the system of claim 1.  Contreras-Vidal further discloses, “the switch to a hybrid control occurring when the predefined level of decodable EMG activity in the paretic limb (para. 93-94 discusses when EEG activity is detected and a particular amount of EMG is detected the system will allow for movement, using EMG information, as opposed to Fig. 1 and paragraph 45 discussing that the movement occurs when desired limb movement detected from EEG is used).”
Claims 7, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras- Vidal et al. (US 20150012111) in view of McBean et al. (US 20140142474), as applied to claim 1 and 11 above in further view of Einav et al. (US 20090221928).
In regards to claim 7, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the second reference activity model being the decoded EMG activity of a healthy limb of the patient, recorded prior to the training session.”  Einav teaches “the second reference activity model being the decoded EMG activity of a healthy limb of the patient, recorded prior to the training session (para. 144-145 the system’s ability to compare of measurements of a healthy arm and not healthy arm, para. 256 the comparison of recorded EMG activity between the healthy limb and paretic limb, para. 327 an example of the system’s use is comparing the movements recorded to that of a previously completed trial with a healthy arm).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have required a baseline EMG detection for movement being from the healthy arm, as taught by Einav, with the modified body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to use a healthy limb as the baseline muscle activity for movement.
In regards to claim 10, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “each training session being divided in several phases defining completion of one or both of the exercise or task following simple to more complex (para. 237-238 the system will give different movements at different complexities including an easy movement followed by a difficult movement in order to encourage further plasticity in the training).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the task having different complexity, as taught by Einav, with the modified body actuator system taught by Contreras-Vidal, for the purpose of creating a training device which is able to use a plurality of task in order to encourage plasticity.
In regards to claim 16, the modified method of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the second reference activity model being the decoded patient EMG activity of a healthy limb of the patient, recorded prior to the training session or as retrieved from a database.”  Einav teaches “the second reference activity model being the decoded EMG activity of a healthy limb of the patient, recorded prior to the training session (para. 144-145 the system’s ability to compare of measurements of a healthy arm and not healthy arm, para. 256 the comparison of recorded EMG activity between the healthy limb and paretic limb, para. 327 an example of the system’s use is comparing the movements recorded to that of a previously completed trial with a healthy arm).”  .
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras- Vidal et al. (US 20150012111) in view of McBean et al. (US 20140142474), as applied to claim 6 and 15 above in further view of Weffers-Albu et al. (US 20170143229).
In regards to claim 8, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the second reference activity model being the trajectory as decoded from only the brain neurosignals, and the weighting factor being a difference between this trajectory and the trajectory calculated from the decoded patient EMG activity during the same exact movement.”  Weffers-Albu teaches, “the second reference activity model being the trajectory as decoded from only the brain neurosignals (para. 41 discussing the evaluation unit will collect and measure patient’s brain activity during a particular therapy), and the weighting factor being a difference between this trajectory and the trajectory calculated from the decoded patient EMG activity during the same exact movement (para. 41 the system evaluation unit will compare the difference of the signals of the measured brain activity and the muscle activity, from this measurement stored over time the improvement of the user is measured).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the calculation of the trajectory and weight factor, as taught by Weffers-Albu, with the modified body actuator system of Contreras-Vidal, for the purpose of creating a training system that is able to identify a new base for the user in order to help the user improve their motor function over time.  
In regards to claim 17, the modified method of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the second reference activity model being the trajectory as decoded from only the brain neurosignals, and the weighting factor being a difference between this trajectory and the trajectory calculated from the decoded patient EMG activity during the  (para. 41 discussing the evaluation unit will collect and measure patient’s brain activity during a particular therapy), and the weighting factor being a difference between this trajectory and the trajectory calculated from the decoded patient EMG activity during the same exact movement (para. 41 the system evaluation unit will compare the difference of the signals of the measured brain activity and the muscle activity, from this measurement stored over time the improvement of the user is measured).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the calculation of the trajectory and weight factor, as taught by Weffers-Albu, with the method of using the body actuator taught by the modified method of Contreras-Vidal, for the purpose of creating a training system that is able to identify a new base for the user in order to help the user improve their motor function over time.  
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras- Vidal et al. (US 20150012111) in view of McBean et al. (US 20140142474), as applied to claims 1 and 11 above, in view of Harshbarger et al. (US 20140031952).
In regards to claim 21, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the time elapsed between the neurosignals being registered and the neurosignals being decoded into movements of the body-actuator below 1s.”  Harshbarger teaches, “the time elapsed between the neurosignals being registered and the neurosignals being decoded into movements of the [prosthetic] below 1s (para. 362-391 the prosthetic hand will read brain activity, discussed as the electrocortigram, and the EMG muscle activity and process and decodes the signals in 20 ms, this signal in turn will move the prosthetic hand, such as finger movement or hand movement).”  This prosthetic hand contains different (some of the actuators are discussed in para. 182), which are similar to the actuators contained in the robotic orthotic device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the ability of the system being able to decode the neurological and muscular signals recorded, in under 1 second, as taught by Harshbarger, with the modified body actuator system of Contreras-Vidal, for the purpose of creating a training device that is able to process and assist in muscle movements in order to encourage proper plasticity in the brain and muscles after neurological injury.  
In regards to claim 22, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the time elapsed between the neurosignals being registered and the neurosignals being decoded into movements of the body-actuator below 1s.”  Harshbarger teaches, “the time elapsed between the neurosignals being registered and the neurosignals being decoded into movements of the [prosthetic] below 1s (para. 362-391 the prosthetic hand will read brain activity, discussed as the electrocortigram, and the EMG muscle activity and process and decodes the signals in 20 ms, this signal in turn will move the prosthetic hand, such as finger movement or hand movement).”  This prosthetic hand contains different actuators that are used to control the movement of the prosthetic limb (some of the actuators are discussed in para. 182), which are similar to the actuators contained in the robotic orthotic device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the ability of the system being able to decode the neurological and muscular signals recorded, in under 1 second, as taught by Harshbarger, with the modified body actuator system of Contreras-Vidal, for the purpose of creating a training 
In regards to claim 23, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the decoded patient EMG activity being analyzed with one or more of T - student tests or with classifiers or neural networks (NNs) or with support vector machines (SVMs) to determine whether the patient EMG activity is taking place under control of the patient.”  Harshbarger teaches, “the decoded patient EMG activity being analyzed with one or more of with classifiers or neural networks (NNs) to determine whether the patient EMG activity is taking place under control of the patient (para. 12-16 which discusses using a neural interfaces and different classifiers are used to identify the movement type for the different signal types to identify what type of movement should be performed, i.e. raising arm, opening and closing a hand, one of the signals that is recorded and decoded using a classifier is an EMG signal).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the classifiers decoding the EMG activity to identify the type of movement, as taught by Harshbarger, with the modified body actuator system of Contreras-Vidal, for the purpose of creating a training system that uses a neural network in order to decode different movements to make sure that the movement taking place is the intended action the user is trying to perform.
In regards to claim 24, the modified system of Contreras-Vidal discloses the above mentioned, but fails to disclose, “the decoded patient EMG activity being analyzed with one or more of T - student tests or with classifiers or neural networks (NNs) or with support vector machines (SVMs) to determine whether the patient EMG activity is taking place under control of the patient.”  Harshbarger teaches, “the decoded patient EMG activity being analyzed with one (para. 12-16 which discusses using a neural interfaces and different classifiers are used to identify the movement type for the different signal types to identify what type of movement should be performed, i.e. raising arm, opening and closing a hand, one of the signals that is recorded and decoded using a classifier is an EMG signal).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the classifiers decoding the EMG activity to identify the type of movement, as taught by Harshbarger, with the modified body actuator system of Contreras-Vidal, for the purpose of creating a training system that uses a neural network in order to decode different movements to make sure that the movement taking place is the intended action the user is trying to perform.
Response to Arguments
Applicant's arguments filed in relation to the claim interpretation have been fully considered but they are not persuasive. The Applicant argues that BMI device is fully structural.  The Examiner points out that the term “interface” is still used as a generic placeholder, this term could be viewed as a software or hardware element and does not denote a specific structure in the claim.  This is why, the Examiner must refer back to the original disclosure and see that the “brain machine interface” is a program/ system used to decode the brain and muscle signals as discussed in page 7 line 1-5 and drawing label 200 in figure 3 of the original disclosure.  
Next, the Applicant argues that in means plus function was incorrectly applied.  The Applicant argues further argued that the means/step is identified through words such as “device for”, such as a “device for locking” and that the term “interface” would not invoke the means/step interpretation.  The Examiner disagrees.  As stated in the MPEP 2181 section II (B) it 
Applicant's arguments filed in relation to the 102/103 rejection have been fully considered but are considered moot due to the application of a new primary reference as necessitated by amendments.  Einav has been replied as a secondary reference in the dependent claims to teach the idea of measuring and comparing the paretic limb and the healthy limb as discussed in paragraphs 144-145.  Therefore, a 103 rejection has been newly applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkinson et al. (US 20150289995) teaches of a robotic exoskeleton which uses both EMG and EEG signals to propel the device.
Low (US 20140031711) teaches of a device which uses and interprets EEG signals.
LaChappelle et al. (US 20160128890) teaches of a robotic exoskeleton.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715           

/JAMES B HULL/Primary Examiner, Art Unit 3715